internal_revenue_service sign breast index no krkkkek keke ke ekkeke kek keke ee krekkkrkkkkkkkek keke kekk kek ekkkkekkekeekrkekkekekkkekkkek rrekkekkekkkekeee rrr kkk ker er ek ke kek ere attn keke kkk ree kk kk keke kke ke kkkkkkkkekkkkkkkekkeek kkkkkkkkekeekkkekek re rr ri ri ri irr ir re tsn fg legend state a county b company m or ke kaka kkeeekeek kkk keke rk kkk kkk kee keke eek rak kkk re rr eere ke eir keke re ker rrr rrr ek rk kekkkke kek organization n organi zation q krrr err frr rrr r eker rhe kek ire ir eer ree ee kkekkkkkkkkkkek organization p rrr organization q frr rr rrr h ree h kerr re ee rr ere re kkk rrr ee organization ro plan x wr rrr rrr rrr ike rr rrr ee erk rk ere kee ek rk kk kek ek rr kerr kee k kee kk ke re re kkk plan y ork kk kr keke kkk kk kkk eee ker ere kerr e ere io rr rio ra rk plan z rk rrr err rk kk eek kek kkk kek kkk rk kkk ere ree rrr kk ek eere eker erk dear for io kr rr kkk kk this is in response to your letter dated october as supplemented by correspondence dated date november submitted by your authorized representative on your behalf with respect to the applicability of sec_403 of the internal_revenue_code to plan x which was and date the following facts and representations have been submitted on your behalf organization n c of the code is exempt from taxation under section as are its members organization o of kekkekkkeekkkekkekkekkekkkkekkkek is also an entity that an agency of organization p a political_subdivision of county b organization o and organization p transferred and organization p is state a personal_property to organization n after which organization n leased real_property from organizations and p employees from organization p became employees of organization n all employees from organization o and certain in prior to the transfer organization o employees were of the code a plan described under section participants in plan y b contributions and seven-year graded_vesting for such contributions established plan x to provide retirement benefits to employees plan x operates on a calendar_year basis plan y provided for matching organization n effective july it plan x provides for a salary reduction agreement under the a reduction in salary by the agreement provides that the frequency which each employee may agree to either a percentage of pay or a dollar amount agreement provides that only compensation earned after the effective date of the agreement shall be taken into consideration with which the agreement may be entered into or amended and the ability to revoke such agreement shall be determined under the rules applicable to qualified cash or deferred arrangements the agreement shall continue indefinitely until amended or terminated by either party subject_to certain conditions by giving at least thirty days written notice prior to the date of such amendment or termination ie irrevocable with respect to compensation earned while the agreement is in effect sec_2_1 of plan x provides that each employee of if employed on that date organization n is eligible to participate in the plan on july on such date the date of their employment plan x defines an employee as any individual employed by the employer as independent contractors and leased employees as described under sec_414 of the code and if not employed section dollar_figure of a common_law_employee with the exception of section dollar_figure of plan x defines employer as organization n and any other organization which member of the same controlled_group of organizations as is a rrr kekkkkkekkrkkekkkkkekekeek is m and of the code a non-profit as determined pursuant to sec_414 b is one that organization n's board_of directors organization n c organization within the meaning of sec_501 code has authorized to participate and takes appropriate action to adopt the plan and become a signatory to an annuity_contract and or custodial agreement employer to include organization q and organization r both of which are described under sec_501 code and are support organizations of organization n in addition section dollar_figure of plan x defines is an entity that of the of the sec_3 a of plan x permits participants to elect by entering into a salary reduction agreement to have elective contributions made to the plan on their behalf section dollar_figure of plan x defines elective contributions as contributions made by the employer pursuant to sec_3 a of the plan which meet the requirements of sec_402 and sec_403 of the code sec_4 b of plan x provides that the amount of elective contributions for any taxable_year under the plan and all other plans of organization n shall not exceed the dollar limit in effect at the beginning of such taxable_year under sec_402 of the code in the event a participant has excess elective contributions sec_4 b of plan x requires that excess elective contributions adjusted to reflect any credited investment experience up to the date of distribution will be distributed no later than april designates elective contributions as excess elective contributions for such taxable_year to any participant who sec_4 c of plan x provides that elective contributions are also subject_to the exclusion_allowance limitations contained in sec_403 sec_4 a of plan x provides that the total annual_additions as defined in sec_415 of the code made on behalf of the participant for any year will not exceed the limits imposed by sec_415 of the code of the code sections dollar_figure of plan x provides that elective contributions made under the plan are nonforfeitable at all times employees of organization who were covered by plan y and plan x received transfers attributable to former ra of ss kekkkekrkekekkekekkekkkkkkkekk ek a participant's account section dollar_figure defines the matching who become employees of organization n plan y provided matching_contributions and seven-year graded_vesting for such contributions account as the portion of established on behalf of an employee to hold the amount of employer contributions under plan y and the proportionate share of adjustment to market_value attributable to the matching account section dollar_figure of plan x continues the seven year graded_vesting for matching_contributions under plan y that are transferred to plan x contributions made with respect to elective contributions attributable to a participant's service on and after july a plan which is intended to satisfy the requirements of sec_401 k of the code and which is maintained by organization n shall be maintained in plan z employer and section dollar_figure of plan x provides that funding will be through mutual_fund shares held by a custodian or annuity_contracts issued by an insurance_company provides that the mutual funds held by the custodian and or annuity_contracts issued by an insurance_company acquired pursuant to plan x must conform with the provisions of the plan as well as providing investments that conform to sec_403 of the code and the regulations issued thereunder section dollar_figure section dollar_figure of plan x provides that participants may designate which annuity_contracts or which investment vehicles they choose to invest in currently in excess of ninety-nine and nine-tenths per cent of the participants in plan x enter into individual annuity_contracts with company m the participants enter into individual custodial agreements with company m the remaining less than one-tenth of one per cent of under section dollar_figure of plan x organization n may permit participants to borrow amounts from their plan assets provided that the terms and conditions of the loans are consistent with the annuity_contract custodial agreement sec_72 z and section dollar_figure of plan of the code under section dollar_figure of plan x upon the occurrence of financial hardship a participant may make an application a krrkerkkkrkrkrkkekrekkkkeekkekekrkeeek to withdraw all or part of the value of his account attributable to elective contributions but not earnings on such elective contributions and amounts held in the rollover account section dollar_figure of plan x provides a procedure for determining the existence of an immediate and heavy financial need ie a distribution is necessary to satisfy an immediate and heavy financial need a financial hardship and that section dollar_figure of plan x provides for an in-service distribution option with respect to participant's account balances as attained age fifty-nine and one-half for participants who have of date section dollar_figure of plan x provides that amounts attributable to elective contributions are distributed to the participant or the participant's beneficiary after retirement death attainment of age fifty-nine and one- half termination of employment or financial hardship addition section dollar_figure of plan x provides for the distribution of benefits upon the occurrence of total and permanent disability accordance with the payout options in the annuity_contract and or custodial agreement benefits are distributable in in section dollar_figure of plan x provides that the distribution provisions of the plan shall be interpreted and applied in of accordance with the requirements of sec_401 the code and incorporates such requirements by reference into the plan under section dollar_figure of plan x rollover assets may be in addition the plan will accept of the code and such rollover is contributed or transferred directly to the plan if such amounts are a qualifying_distribution determined pursuant to sec_403 within sixty days of the date the assets were distributed to the employee rollovers from qualifying conduit individual_retirement_arrangements rollovers will be credited to an account established on behalf of the employee section dollar_figure of plan x provides that a participant eligible for a distribution under the plan may elect to have any portion of his account balance rolled over directly to a sec_403 tax-sheltered annuity plan or an individual_retirement_arrangement described under sec_408 of the off kekkkrkekekekkkekkekkkrkkrkk keke k code section dollar_figure of plan x provides that none of the benefits under the plan shall be subject_to the claim of any creditor of the participant or beneficiary and neither the participant nor the beneficiary shall have any right to alienate commute anticipate or assign any of the benefits under the plan dollar_figure of plan x section dollar_figure of the plan provides the benefits provided to the participant are subject_to the rights afforded to an alternate_payee under a qualified_domestic_relations_order under sec_414 of the code section dollar_figure of plan x provides that contributions under the plan may be used only for the exclusive benefit of participants and their beneficiaries notwithstanding the provisions of section based upon the foregoing facts and representations you request the following rulings elective_deferral contributions to plan x shall be treated under sec_403 of the code as amounts contributed by organization n and elective_deferral contributions to plan x earnings thereon shall not be taxable in the year contributed to the extent that such contributions satisfy the applicable limits under sec_402 instead will be taxable under sec_72 code in the year in which such amounts are received by the participant and of the code b of the and but with respect to ruling_request one sec_403 b that amounts contributed by of the code provides in part an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 a of the code as an organization described in sec_501 educational_institution as defined in sec_170 b a subdivision of any one or more of the foregoing is not subject_to sec_403 a state or an agency_or_instrumentality of the annuity_contract or the employee performs services for a of the code which is a state a political of the code the keke kkrrkkekkekkekkkkkekkkeeke employee's rights under the contract are nonforfeitable except for failure to pay future premiums contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of the case of provides a salary reduction agreement the contract meets the requirements of sec_401 a a contract purchased by a church and a contract purchased under a plan which such in sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 with respect to benefits accruing after date addition this section provides that in taxable years ending after such date for distributions in made after december 401i a regarding direct rollovers are met the requirements of section sec_401 of the code generally provides that of the calendar_year following benefits commence by april the later of the calendar_year in which the employee attains age employee retires and specifies required_minimum_distribution rules for the payment of benefits from retirement plans or the calendar_year in which the sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 g c may be paid only when the employee attains age within the meaning of sec_72 or in the case of hardship separates from service dies becomes disabled sec_403 e of the code provides that in the a contract purchased under a plan which provides a case of salary reduction agreement the contract must meet the requirements of sec_401 a sec_401 a requires a sec_403 arrangement which provides for ofs kkk ekkekkkkekkekekekekkkkreeerk elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans an employer maintaining such plan or arrangements of providing for elective_deferrals to the limitation in effect under sec_402 in such calendar_year for taxable years beginning sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph to an amount in excess of dollar_figure dollar_figure for taxable years by the amount of any employer after december contributions for the taxable_year described in sec_402 g cc shall be increased but not sec_402 of the code provides that the term elective_deferrals includes in part with respect to any taxable_year annuity_contract under sec_403 under a salary reduction agreement any employer_contribution to purchase an sec_415 of the code provides in relevant that an annuity_contract described in sec_403 b part shall not be considered described in sec_403 unless it satisfies the sec_415 limits annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided in sec_403 b in the case of an in this case you represent that organization n an employer described in sec_501 of the code has established plan x as its sec_403 program for its employees fully vested and nonforfeitable at all times not meet the requirement of contract all contributions and the earnings thereon are plan x does a sec_403 annuity plan x satisfies the limits under sec_403 b kkkkkkkekkekekrkkkkkkekkkkekeee that amounts attributable to elective of the code deferrals shall not be distributable earlier than upon the attainment of age separation_from_service death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_403 and of the code accordingly based on the foregoing law and facts we further we conclude with respect to conclude with respect to ruling_request one that elective_deferral contributions to plan x shall be treated under sec_403 of the code as amounts contributed by organization n ruling_request two that elective_deferral contributions to plan x year contributed to the extent that such contributions satisfy the applicable limits under sec_402 b under sec_72 amounts are received by the participant and earnings thereon shall not be taxable in the and of the code but instead will be taxable of the code in the year in which such this ruling is contingent upon the adoption of the amendments to plan x dated date amendments are adopted as stipulated in your correspondence and date november and will have no effect unless such proposed this ruling is limited to the form of plan x as amended excluding any form defects that may violate the nondiscrimination requirements of sec_403 code this ruling does not extend to any operational vio- lations of sec_403 by plan x now or in the future of the this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that ool kkkekkkekkekr kkk kkkekkkkkkkekekee a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyce b flozd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose o2zo2
